                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          LEWIS T. BABCOCK, JUDGE

Civil Action No. 1:19-cv-00691-LTB

DEBORAH A. DEGRADO,

             Plaintiff,
v.

ANDREW SAUL, Commissioner of Social Security,

             Defendant. 1

_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________


      Plaintiff appeals from the Social Security Administration (“SSA”)

Commissioner’s final decision denying her application for disability insurance

benefits, filed pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 401–433.

Jurisdiction is proper under 42 U.S.C. § 405(g). Oral argument would not materially

assist me in the determination of this appeal. After consideration of the parties’

briefs, as well as the administrative record, I REVERSE and REMAND the

Commissioner’s final order for further proceedings.




      1Andrew Saul is now the Commissioner of Social Security and is automatically
      substituted as a party pursuant to Federal Rule of Civil Procedure 25(d). Section 205(g)
      of the Social Security Act states that an action survives regardless of any change in the
      person occupying the office of Commissioner of Social Security. 42 U.S.C. § 405(g).

                                                    1
                           I.     STATEMENT OF THE CASE

      Plaintiff seeks judicial review of SSA’s decision denying her application for

disability insurance benefits. Compl., ECF No. 1. Plaintiff filed this application in

January 2016 alleging that her disability began on October 15, 2015.

[Administrative Record (“AR”) 159, 233]

      SSA initially denied her application in June 2016. [AR 97] The

Administrative Law Judge (“ALJ”) conducted an evidentiary hearing on February

22, 2018 and issued a written ruling on May 16, 2018. [AR 10–79] In that ruling,

the ALJ denied Plaintiff’s application on the basis that she was not disabled

because considering her age, education, and work experience, she had the residual

functional capacity to perform jobs that existed in significant numbers in the

national economy. [AR 23] The SSA Appeals Council subsequently denied Plaintiff’s

administrative request for review of the ALJ’s determination, making SSA’s denial

final for the purpose of judicial review. [AR 1–5, 158]; see 20 C.F.R. §404.981.

Plaintiff timely filed her Complaint with this court seeking review of SSA’s final

decision. ECF No. 1.


                                II.    LEGAL STANDARDS

          A. SSA’s Five-Step Process for Determining Disability

      A claimant is “disabled” under Title II of the Social Security Act if she is

unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not


                                              2
less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Bowen v. Yuckert, 482 U.S. 137, 140

(1987). SSA has established a five-step sequential evaluation for determining

whether a claimant is disabled and thus entitled to benefits. 20 C.F.R. § 404.1520.

      At step one, SSA asks whether the claimant is presently engaged in

“substantial gainful activity.” If she is, benefits are denied and the inquiry stops.

20 C.F.R. § 404.1520(b). At step two, SSA asks whether the claimant has a “severe

impairment”—that is, an impairment or combination of impairments that

“significantly limits [her] physical or mental ability to do basic work activities.”

20 C.F.R. § 404.1520(c). If she does not, benefits are denied and the inquiry stops. If

she does, SSA moves on to step three, where it determines whether the claimant’s

impairments “meet or equal” one of the “listed impairments”—impairments so

severe that SSA has determined that a claimant who has them is conclusively

disabled without regard to the claimant’s age, education, or work experience.

20 C.F.R. § 404.1520(d). If not, SSA goes to step four.

      At step four, SSA determines the claimant’s residual functional capacity

(“RFC”)—that is, what she is still able to do despite her impairments—and asks

whether the claimant can do any of her “past relevant work” given that RFC.

20 C.F.R. § 404.1520(e). If not, SSA goes to the fifth and final step, where it must

show that the claimant’s RFC allows her to do other work in the national economy

in view of her age, education, and work experience. 20 C.F.R. § 404.1520(g). At this

step, SSA’s “grid rules” may mandate a finding of disabled or not disabled without

further analysis based on the claimant’s age, education, and work experience. 20



                                               3
C.F.R. Pt. 404, Subpt. P, App. 2. The claimant has “the burden of establishing a

prima facie case of disability at steps one through four.” Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003).


         B. Standard of Review

      My review concerns only whether SSA’s factual findings are supported by

substantial evidence and whether the correct legal standards were applied. Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015). With regard to the law, reversal may

be appropriate when SSA fails to apply proper legal standards. Hendron v. Colvin,

767 F.3d 951, 954 (10th Cir. 2014). With regard to the evidence, I must “determine

whether the findings of fact . . . are based upon substantial evidence, and inferences

reasonably drawn therefrom. If they are so supported, they are conclusive upon the

reviewing court and may not be disturbed.” Trujillo v. Richardson, 429 F.2d 1149,

1150 (10th Cir. 1970). “Substantial evidence is more than a mere scintilla and is

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). The record

must demonstrate that the ALJ considered all the evidence, but an ALJ is not

required to discuss every piece of evidence. Clifton v. Chater, 79 F.3d 1007, 1009–10

(10th Cir. 1996). I examine the record as a whole and may not reweigh the evidence

or substitute my judgment for that of the ALJ. Flaherty v. Astrue, 515 F.3d at 1070.




                                             4
                               III.   THE ALJ’S RULING

      In her ruling, the ALJ followed the five-step analysis outlined above. The

ALJ concluded under the first step that Plaintiff had not engaged in substantial

gainful activity since her alleged onset date of October 15, 2015. [AR 15] Under step

two, the ALJ determined that Plaintiff had the “following severe impairments:

popliteal artery aneurysm and repair surgery, chronic peripheral venous

insufficiency with left leg pain due to injury to left tibial nerve, cervical and lumbar

degenerative disc disease, fibromyalgia and an unspecified mood disorder . . . .” [AR

16]

      The ALJ concluded under step three that the enumerated severe

impairments did not meet or medically equal an impairment in 20 C.F.R., Pt. 404,

Subpt. P, App. 1 (the “Listing”). [AR 17] The ALJ found that Plaintiff had the RFC

to perform light work except that she is limited in that she needed “a sit-stand

option that allows her to shift positions every thirty minutes for one to two minutes,

so long as not be off task.” [AR 18] Further, the ALJ wrote that Plaintiff could

“never climb ladders, ropes or scaffolding; can occasionally climb ramps and stairs,

stoop, crouch, kneel and crawl. The claimant should never be exposed to excessive

vibrations, moving mechanical parts and unprotected heights. The claimant’s work

is limited to that which can be learned in up to six months.” [Id.]

      The ALJ found that Plaintiff was unable to perform past relevant work,

fulfilling step four. [AR 22] In the fifth and final step, the ALJ found that jobs

existed in significant numbers in the national economy that Plaintiff could perform.


                                               5
[AR 23] The ALJ supported her decision based in part by the testimony of the

vocational expert and related hypotheticals, and found that Plaintiff could be a

cashier, cleaner, or convenience store attendant. [AR 23–24] Thus, the ALJ

concluded that Plaintiff was not disabled. [AR 24]


                              IV.     ISSUES ON APPEAL

      In appealing the ALJ’s decision, Plaintiff argues that the ALJ did not have

valid reasons for: (1) discounting the opinions of her treating physicians; and (2)

assigning greater weight to the state agency psychological reviewer than she

assigned to her treating psychologist’s opinion.

      In formulating a claimant’s RFC, “the ALJ must give consideration to all the

medical opinions in the record.” Paulsen v. Colvin, 665 F. App’x 660, 664 (10th Cir.

2016) (citing 20 C.F.R. § 404.1527(c)) (unpublished). The ALJ is not required to

discuss every piece of evidence but must discuss the evidence supporting his

decision and “the uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d at 1009–10.

      “A treating-source opinion concerning the nature and severity of a claimant’s

impairment is entitled to controlling weight provided it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the record.’” Paulsen v. Colvin,

665 F. App’x at 664 (quoting 20 C.F.R. § 404.1527(c)(2)) (alterations omitted). The

weight the ALJ assigns to a treating physician “must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating

                                              6
source’s medical opinion and the reasons for that weight.” SSR 96-2p, 1996 WL

374188, at *5 (Jul. 2, 1996) (“SSR 96-2p”).

       If the ALJ declines to give a treating-source opinion controlling weight, he

must then determine what weight to give the opinion using the factors in 20 C.F.R.

§ 404.1527(c)(2)(i), (c)(2)(ii), and (c)(3) through (c)(6). Paulsen v. Colvin, 665 F. App’x

at 664. All these factors must be weighed by the ALJ in determining the treating-

source opinion’s weight. SSR 96–2p, at *4. But the ALJ need not explicitly discuss

each factor. Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (“That the ALJ

did not explicitly discuss all the [20 C.F.R. § 404.1527(c)] factors for each of the

medical opinions before him does not prevent this court from according his decision

meaningful review.”). “An ALJ cannot reject a treating source’s opinion without

identifying ‘specific, legitimate reasons.’” Schwarz v. Barnhart, 70 F. App’x 512, 515

(10th Cir. 2003) (citing cases) (unpublished).


          A. The ALJ erred in the weight she assigned to treating physicians’
             opinions.

       In 2016, treating rheumatologist Patrick Timms, M.D. provided an opinion of

Plaintiff’s abilities. [AR 1262–64] Dr. Timms wrote that he had treated Plaintiff for

lumbar spondylosis and fibromyalgia.[AR 1262] He opined that in an eight-hour

work day, she should could lift 10 pounds for up to one-third of the day; could sit 30

minutes at one time and for four hours total; could stand 15 minutes at one time

and for two hours total; and that she needed to lay down for 30 minutes every two

hours. [AR 1262–64] He noted that Plaintiff could stoop or squat less than ten

repetitions per day and never kneel or crawl. [AR 1263] He limited her reaching,
                                                 7
handling, and fingering on her right side to up to one hour per day and less than ten

repetitions per day on her left. [Id.]

       In 2017, treating neurologist Richard Gamuac, M.D. provided an opinion of

Plaintiff’s abilities, noting that Plaintiff had a seizure disorder with complex partial

seizures and that her seizures occurred one-to-two times per week despite

medication. [AR 1265–66] Dr. Gamuac added that Plaintiff’s seizures caused a loss

of conscious, alterations of awareness, and postictal manifestations of

unconventional behavior. [AR 1266] He continued that Plaintiff would be non-

functional for 24 hours after a seizure. [Id.]

       In her decision, the ALJ summarized the two doctors’ opinions and gave them

little weight:

       Two treating physicians opined that the claimant is unable to maintain
       work-related activities for a full eight-hour workday due to her physical
       conditions. However, the treatment record does not support such severe
       limitations. For instance, a relative[ly] recent treatment record from
       July 2017 noted that the claimant had a normal ambulatory station and
       gait. Additionally, an objective examination performed in October 2017
       revealed her deep tendon reflexes were 2+ and equally symmetric and
       that her sensory, motor and cerebellar functions were normal.
       Therefore, the undersigned gives these opinions little weight.

[AR 21 (internal citations omitted)] Earlier in her opinion, the ALJ mentioned that

the “objective medical evidence does not support limitations greater than in the

[RFC].” [AR 19] She noted that Dr. Timms found Plaintiff to have fibromyalgia, but

she then pointed to numerous medical records showing no discernable discomfort.

[Id.] She noted that there were several inconsistencies regarding Plaintiff’s

allegations of seizures, in that Plaintiff had reported or testified that she was in

graduate school, volunteered, traveled, and had been cleared to work after the
                                                 8
alleged onset date of disability. [AR 20]

      Plaintiff claims that the ALJ did not provide sufficient reasons for rejecting

the doctors’ opinions. Pl.’s Br., ECF No. 15 at 5. She argues that the ALJ

mischaracterized the doctors’ reports. Id. She contends that Dr. Timms’ report was

more nuanced than “the general idea that [Plaintiff] is unable to work a full eight-

hour day.” Id. at 6. She argues that Dr. Gamuac’s opinion would lead Plaintiff to

meeting the requirement of the impairment in Listing 11.02. Id. She contends that

the support cited to by the ALJ did not contradict the doctors’ opinions but was

merely unsupportive. Id. at 7. Defendant responds that because the ALJ discussed

earlier in her decision that physical examination findings were essentially normal

throughout the record, the ALJ had a sound basis to give little weight to the doctors’

opinions. Def.’s Resp., ECF No. 16 at 8.

      I conclude that that the ALJ did not provide specific, legitimate reasons for

affording the doctors’ opinions little weight. The ALJ wrote that the treatment

record did not support the limitations noted by the doctors. [AR 21] But the ALJ did

not sufficiently explain how the records to which she cited were inconsistent with

the doctors’ opinions. Further, the ALJ relied on a record that read that Plaintiff

“had a normal ambulatory station and gait.” [AR 21, 1186] In the same sentence of

that record, it is noted that Plaintiff had “balance difficulty with heel walking, toe

walking and tandem gait.” [AR 1186] “It is improper for the ALJ to pick and choose

among medical reports, using portions of evidence favorable to his position while

ignoring other evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004).



                                               9
It is even less clear how these records relate to Dr. Gamuac’s opinion, which

pertained to Plaintiff’s seizures. [AR 1265–66]

      This is not a situation where a summary of objective medical evidence from

earlier in the decision should have been incorporated into the ALJ’s analysis of the

doctors’ opinions. Endriss v. Astrue, 506 F. App’x 772, 777 (10th Cir. 2012) (The

court understood “the ALJ’s reference to ‘objective medical evidence’ to mean the

same evidence from the same exhibits he relied on as being inconsistent with the

similar restrictions proposed by [another doctor].”) (unpublished). As such, the ALJ

must reevaluate the weight she assigned to Drs. Timms’ and Gamuac’s opinions.

She must more thoroughly explain how the medical record supports the weight she

assigns to the doctors’ opinions.


          B. The ALJ erred in the weight she assigned to the treating psychologist’s
             opinion.

      In 2016, treating psychologist Brenda Baker, Ph.D. provided a mental RFC

evaluation. [AR 1258] This evaluation analyzed Plaintiff’s limitations in her

understanding and memory, sustained concentration and persistence, social

interaction, and adaptation. [AR 1258–59] Dr. Baker estimated that Plaintiff would

be off task thirty percent of the workweek and would miss three or more days per

month based on her mental impairments. [AR 1259] In 2017, Dr. Baker provided a

treatment report for Plaintiff. She noted that Plaintiff entered therapy in 2011 to

work on stress management and trauma issues and noted Plaintiff’s diagnoses of

posttraumatic stress disorder, generalized anxiety disorder, and persistent

depressive disorder. [AR 1145] Finally, Dr. Baker noted Plaintiff’s treatment goals
                                             10
and listed her functional limitations:

        [Plaintiff] has reported the following functional limitations: focus and
        concentration     issues,    difficulty   making     decisions,     sleep
        disturbance/insomnia, easily fatigued, irritation, persistent negative
        distortion in cognitions, diminished interest in activities, feelings of
        detachment to others, inability to remember, persistent worry and
        anxiety, and feelings of hopelessness.

[Id.]

        In her decision, the ALJ summarized Dr. Baker’s evaluation and report. [AR

21] But the ALJ gave Dr. Baker’s opinions little weight because “the objective

findings in the record noted that the claimant had a normal attention span and

concentration . . .” and there were no treatment records submitted by Dr. Baker.

[Id.]

        Plaintiff argues that the ALJ did not have valid reasons for giving greater

weight to the state agency psychological reviewer than to Dr. Baker. ECF No. 15 at

13. She argues that Dr. Baker’s opinion should have been analyzed differently

because she was a treating medical source. Id. at 13–15. Further, she argues that

the ALJ incompletely analyzed medical records on which the ALJ based her

decision. Id. at 15–16. Finally, she claims that a lack of treatment records does not

invalidate a physician’s opinion. Id. at 17. Defendant responds that the ALJ

appropriately found that Dr. Baker’s opinion was inconsistent with the record as a

whole. ECF No. 16 at 10.

        I conclude that the ALJ erred in her analysis of Dr. Baker’s opinion. The

issues are similar to those concerning Drs. Timms’ and Gamuac’s opinions.

Defendant argues that the ALJ found that “Dr. Baker’s opinion was inconsistent


                                              11
with the record as a whole, which contained essentially normal mental status

evaluation findings[].” ECF No. 16 at 10. But the ALJ merely stated that “the

objective findings in the record noted that the claimant had a normal attention span

and concentration . . . .” Then, the ALJ cited to a specific treatment note where a

doctor indeed noted a normal attention span and concentration. [AR 1031] However,

in that same note, the doctor wrote that Plaintiff was not “oriented to time, place,

person, or situation.” [Id.] The doctor noted anhedonia, anxiety, fearfulness, and

mood swings. [Id.] It was error for the ALJ to choose this treatment note as an

example that Plaintiff had a normal attention span and concentration, because she

did not mention conflicting evidence. Hardman v. Barnhart, 362 F.3d at 681. While

the ALJ also relied on a lack of supporting treatment notes, as she may, that

reliance did not sufficiently show that her decision was based upon substantial

evidence. As such, the ALJ must reevaluate and provide a more thorough analysis

of the weight given to Dr. Baker’s opinion.


                                 V.     CONCLUSION

      Accordingly, SSA’s decision is REVERSED, and this case is REMANDED for

proceedings consistent with this opinion. The ALJ must: (1) reevaluate the weight

she assigns to Drs. Timms’ and Gamuac’s opinions and more thoroughly explain

how the medical record supports the weight she assigned to the doctors’ opinions;

and (2) reevaluate and provide a more thorough analysis of the weight given to Dr.

Baker’s opinion.




                                              12
Dated: August 19, 2019 in Denver, Colorado.



                                     BY THE COURT:

                                     s/Lewis T. Babcock
                                     LEWIS T. BABCOCK, JUDGE




                                    13
